Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .


Status of Claims
This communication is a Final Office action in response to communications received on 06/23/2022. Claim 7 has been canceled. Claims 1, 4, 6, 11, 14, and 16 have been amended. Claims 1-6 and 8-20 are currently pending and have been addressed below.

Response to Amendment	
Regarding the claim objections, Applicant has amended claims 1, 4, 11 and 14. Therefore, the claim objections from office action 03/30/2022 are withdrawn.

Claim Objections
Newly amended Claim 1 is objected to because of the following informality: Claim 1 recites “and the at least one candidate based the user query analysis” and it should be – and the at least one candidate based on the user query analysis –. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Step 1: Identifying Statutory Categories	When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-6 and 8-10 are directed to a system (i.e. a machine). Claims 11-20 are directed to a method (i.e. a process). Thus, each of these claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A: Prong One: Abstract Ideas 

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. 
Independent claims recite: employee driven mobility, enabling the user associated with a team; initiating a search to identify a match comprising one or more candidates for a position with the team, wherein the one or more candidates comprise at least one candidate with a mobility profile comprising a mobility interest status, and wherein the match is determined by data analytics to the employee data and the team data to generate aggregate data that is analyzed and transformed into a specialized composite graph of the at least one candidate's activity, actions, events, work history, and social contacts, which is presented for user query analysis; identifying one or more commonalities with the team and the at least one candidate based the user query analysis; initiating a contact with the at least one candidate from the one or more candidates to engage in a mobility communication; sharing a team with the at least one candidate; and enabling the at least one candidate and the user to engage in the mobility communication.
The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract grouping of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss employee driven mobility, including identifying a match comprising one or more candidates for a position with the team, initiating a contact with the at least one candidate from the one or more candidates to engage in a communication, which is a clear business relation and interactions between people, and is one of certain methods of organizing human activity.	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the abstract idea. In particular, the claims only recite the additional elements – an interface, a network, a database, a processor and machine learning (claim 1), a mobile phone or desktop (claim 3). These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generally link the abstract idea to a particular technological environment or field of use (such as recitation of machine learning, see MPEP 2106.05(h)). Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; a) the computer elements merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). 	Dependent claims 2-6, 8-10, and 12-20 add additional limitations, for example: (claim 2), wherein the user is a hiring manager for the team, but these only serve to further limit the abstract idea.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B: 	
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception. 	With respect to the computer components, these limitations are described in Applicant’s own specification as generic and conventional elements. See at least Spec Figure 2 and para 0070-0071. The specification spells out different generic equipment that might be applied using the concept and the particular steps such conventional processing would entail based on the concept of information access. Thus, the claims at issue amount to nothing significantly more than instructions to apply the abstract idea using some unspecified, generic computers. The use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. With respect to machine learning, this merely establishes an environment of use which as outlined by the MPEP 2106.05(h) the Field of Use and Technological Environment does not amount to significantly more than the exception itself.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 2011/0055098 A1), hereinafter “Stewart”, over Gupta et al. (US 2014/0358809 A1), hereinafter “Gupta”, and over CLAIS et al. (US 2015/0134554 A1), hereinafter “Clais”.

Regarding Claim 1, Stewart teaches a system that provides employee driven mobility, the system comprising: an interactive interface that communicates with a user via a communication network; a database that stores employee data, team data, and associated analytics, and further accesses data from a plurality of sources; and a computer processor executing a mobility application, the computer processor coupled to the interactive interface and the database, and further configured to perform: (Stewart, Abstract, teaches the exchange of information about people seeking employment with suitable job opportunities through the use of linguistic technologies. The system is particularly useful for job hiring environments which require an exchange between companies looking to hire employees and individuals seeking employment. The system analyzes the linguistic profile to reveal the candidate’s unique talents and skills to find the most suitable job opportunities. Stewart, para 0011, discloses updated job boards, social networks, and resume repositories provide massive amounts of valuable data; Stewart, para 0067, discloses gathering data from available online material, industry articles and general internal knowledge repository. Stewart, Fig 5, para 0082, discloses processors and computing environment);
enabling, via the interactive interface, the user associated with a team to access the mobility application; (Stewart, para 0004, discloses hiring managers and understanding attributes of a team; para 0016, discloses then someone operating the system (user) reaches out to the candidate to request a phone interview. Further, Stewart, Figure 5, discloses mobility application);
initiating a search to identify a match comprising one or more candidates for a position with the team; (Stewart, para 0013, discloses match between professionals and companies and an assessment report; para 0057 and 0074, discloses search engine and matching candidate to a job opportunity.);
wherein the one or more candidates comprise at least one candidate with a mobility profile comprising a mobility interest status, and (Stewart, Abstract, discloses candidates’ profile; para 0043, discloses potential employee candidates can be passively involved in pursuing employment; The right job opportunity can be discovered as easily as having a simple conversation. Further, Stewart, para 0077, discloses a candidate interested in being considered for job opportunities);
wherein the match is determined by the processor applying machine learning and data analytics to the employee data and the team data (Stewart, para 0004, discloses assessment of candidate to determine if candidate is compatible with open position or team; para 0013, discloses matching the candidate using machine learning; para 0018, discloses machine learning and pattern recognition can be applied to create accurate assessments of the candidates so as to ensure better recommendations for optimally-matched career opportunities);
identifying one or more commonalities with the team and the at least one candidate based the query analysis; (Stewart, para 0004, discloses understanding attributes of a team; para 0060, discloses team orientation; para 0071, discloses communities and social networks that are likely to be connected to the right candidates);
initiating a contact with the at least one candidate from the one or more candidates to engage in a mobility communication; (Stewart, Fig 5, para 0016-0017, discloses then someone operating the system (user) reaches out to the candidate to request a phone interview.);
enabling the at least one candidate and the user to engage in the mobility communication (Stewart, para 0017, teaches conversation begins between the prospective candidate and the operator of the system or the facilitator of the process (hereafter referred to as “Career Matchmaker”).	Yet Stewart does not appear to explicitly teach “sharing a team interface with the at least one candidate.”	In the same field of endeavor Gupta teaches sharing a team interface with the at least one candidate (Gupta, Abstract. Gupta, Figure 3, teaches a team interface; Figure 6, discloses display a GUI of a team of employees; para 0043-0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Stewart with a team interface as taught by Gupta with the motivation to facilitate mobility within an organization (Gupta, para 0002). 
Yet Stewart does not appear to explicitly teach “to generate aggregate data that is analyzed and transformed into a specialized composite graph of the at least one candidate's activity, actions, events, work history, and social contacts, which is presented on the interactive interface for user query analysis”.
In the same field of endeavor, Clais teaches to generate aggregate data that is analyzed and transformed into a specialized composite graph of the at least one candidate's activity, actions, events, work history, and social contacts, which is presented on the interactive interface for user query analysis (Clais, Abstract, Figure 4 and para 0034-0038. Examiner notes Figure 4, discloses aggregate data of a candidate that is analyzed and displayed in a specialized graph, which is presented on a GUI for user analysis.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Stewart with to generate aggregate data that is analyzed and transformed into a specialized composite graph of the at least one candidate's activity, actions, events, work history, and social contacts, which is presented on the interactive interface for user query analysis as taught by Clais with the motivation to identify pairings which are both desired by the applicant as well as aligned with the interests of the requesting organization (Clais, para 0002). The Stewart invention, now incorporating the Gupta and Clais invention, has all the limitations of claim 1.

Regarding Claim 2, Stewart, now incorporating Gupta and Clais, teaches the system of claim 1, and Stewart further teaches wherein the user is a hiring manager for the team (Stewart, Abstract, discloses job hiring environments which require an exchange between companies looking to hire employees and individuals seeking employment; para 0004, discloses hiring managers to better understand certain attributes of a team or an individual. Assessment is incorporated in the hiring process to determine if the attributes of a candidate are compatible with those of the open position or the team).

Regarding Claim 3, Stewart, now incorporating Gupta and Clais, teaches the system of claim 1, and Stewart further teaches wherein the mobility application executes on a mobile phone or a desktop device (Stewart, Figure 5, discloses the application executes on a mobile phone. Further, Stewart, para 0046, discloses the invention may be implemented using a wide variety of computer systems, such as personal computers, mainframes, a pager, an Internet- or Web-enabled phone, a personal digital assistant (PDA), a pen-based platform, a wireless digital platform, and a voice-based platform).

Regarding Claim 4, Stewart, now incorporating Gupta and Clais, teaches the system of claim 1, and Stewart further teaches wherein the mobility interest status comprises an interest status and a future mobility interest status (Stewart, para 0043, discloses potential employee candidates are no longer required to be pro-active in pursuing employment; they can now be passively involved… The right job opportunity can be discovered as easily as having a simple conversation. Further, Stewart, para 0077, discloses a candidate interested in being considered for job opportunities.)

Regarding Claim 5, Stewart, now incorporating Gupta and Clais, teaches the system of claim 1, and Stewart further teaches wherein the contact comprises an electronic communication within the interactive interface (Stewart, Figure 5, discloses electronic communication within the interactive interface).

Regarding Claim 6, Stewart, now incorporating Gupta and Clais, teaches the system of claim 1. 
Yet Stewart does not appear to explicitly teach “wherein the team interface comprises a team profile that includes data relating to current projects, future objectives, team culture, and contact information.”	In the same field of endeavor Gupta teaches wherein the team interface comprises a team profile that includes data relating to current projects, future objectives, team culture, and contact information (Gupta, Abstract. Gupta, Figure 3, teaches a team interface; Figure 6, discloses display a GUI of a team of employees; para 0043-0045, teaches the team page may display information associated with the team such as members, team member information, projects of the team, videos, pictures, images, documents and/or other content that may provide insight to the team and its members).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Stewart with the team interface comprises a team profile that includes data relating to current projects, future objectives, team culture, and contact information as taught by Gupta with the motivation to provide insight to the team and its members (Gupta, para 0044).

Regarding Claim 8, Stewart, now incorporating Gupta and Clais, teaches the system of claim 1, and Stewart further teaches wherein the plurality of sources comprise internal and external systems of records that manage employee information (Stewart, Abstract teaches database of job candidates; para 0067, discloses knowledge or survey data can come from gathering data from available online material, industry articles (Examiner notes this is external) and general internal knowledge repository).

Regarding Claim 9, Stewart, now incorporating Gupta and Clais, teaches the system of claim 1, and Stewart further teaches wherein the one or more commonalities comprise common contacts and associated degrees of separation (Stewart, para 0071, discloses communities and social networks that are likely to be connected to the right candidates).

Regarding Claim 10, Stewart, now incorporating Gupta and Clais, teaches the system of claim 1, and Stewart further teaches wherein the one or more commonalities comprise common technical skills and events (Stewart, para 0018, discloses the program will generate an output reflecting characteristics, preferences, skills, and aptitudes of candidates; para 0057-0062, discloses technical skills and experience).

Regarding claim 11, Stewart teaches a method that provides employee driven mobility, the method comprising; enabling, via an interactive interface, the user associated with a team to access the mobility application, wherein the interactive interface that communicates with a user via a communication network; (Stewart, Abstract, teaches the exchange of information about people seeking employment with suitable job opportunities through the use of linguistic technologies. The system is particularly useful for job hiring environments which require an exchange between companies looking to hire employees and individuals seeking employment. The system analyzes the linguistic profile to reveal the candidate’s unique talents and skills to find the most suitable job opportunities. Stewart, para 0011, discloses updated job boards, social networks, and resume repositories provide massive amounts of valuable data; Stewart, para 0067, discloses gathering data from available online material, industry articles and general internal knowledge repository. Stewart, Fig 5, para 0082, discloses processors and computing environment);
initiating, via a computer processor executing a mobility application, a search to identify a match comprising one or more candidates for a position with the team; wherein the one or more candidates comprise at least one candidate with a mobility profile comprising a mobility interest status, and (Stewart, para 0013, discloses match between professionals and companies and an assessment report; para 0057 and 0074, discloses search engine and matching candidate to a job opportunity. Stewart, Abstract, discloses candidates’ profile; para 0043, discloses potential employee candidates can be passively involved in pursuing employment; The right job opportunity can be discovered as easily as having a simple conversation. Further, Stewart, para 0077, discloses a candidate interested in being considered for job opportunities);
wherein the match is determined by the processor applying machine learning and data analytics to the employee data and the team data (Stewart, para 0004, discloses assessment of candidate to determine if candidate is compatible with open position or team; para 0013, discloses matching the candidate using machine learning; para 0018, discloses machine learning and pattern recognition can be applied to create accurate assessments of the candidates so as to ensure better recommendations for optimally-matched career opportunities);
identifying one or more commonalities with the team and the at least one candidate based on the user query analysis; (Stewart, para 0004, discloses understanding attributes of a team; para 0060, discloses team orientation; para 0071, discloses communities and social networks that are likely to be connected to the right candidates);
initiating a contact with the at least one candidate from the one or more candidates to engage in a mobility communication; (Stewart, Fig 5, para 0016-0017, discloses then someone operating the system (user) reaches out to the candidate to request a phone interview.);
enabling the at least one candidate and the user to engage in the mobility communication (Stewart, para 0017, teaches conversation begins between the prospective candidate and the operator of the system or the facilitator of the process (hereafter referred to as “Career Matchmaker”).
Yet Stewart does not appear to explicitly teach “sharing a team interface with the at least one candidate.”	In the same field of endeavor Gupta teaches sharing a team interface with the at least one candidate (Gupta, Abstract. Gupta, Figure 3, teaches a team interface; Figure 6, discloses display a GUI of a team of employees; para 0043-0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Stewart with a team interface as taught by Gupta with the motivation to facilitate mobility within an organization (Gupta, para 0002). 
Yet Stewart does not appear to explicitly teach “to generate aggregate data that is analyzed and transformed into a specialized composite graph of the at least one candidate's activity, actions, events, work history, and social contacts, which is presented on the interactive interface for user query analysis”.
In the same field of endeavor, Clais teaches to generate aggregate data that is analyzed and transformed into a specialized composite graph of the at least one candidate's activity, actions, events, work history, and social contacts, which is presented on the interactive interface for user query analysis (Clais, Abstract, Figure 4 and para 0034-0038. Examiner notes Figure 4, discloses aggregate data of a candidate that is analyzed and displayed in a specialized graph, which is presented on a GUI for user analysis.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Stewart with to generate aggregate data that is analyzed and transformed into a specialized composite graph of the at least one candidate's activity, actions, events, work history, and social contacts, which is presented on the interactive interface for user query analysis as taught by Clais with the motivation to identify pairings which are both desired by the applicant as well as aligned with the interests of the requesting organization (Clais, para 0002). The Stewart invention, now incorporating the Gupta and Clais invention, has all the limitations of claim 11.

Regarding claim 12, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise. 

Regarding claim 13, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise. 

Regarding claim 14, the claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise. 

Regarding claim 15, the claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise. 

Regarding claim 16, the claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise. 

Regarding claim 17, Stewart, now incorporating Gupta and Clais, teaches the method of claim 11, and Stewart further teaches wherein the match is determined by applying machine learning analysis to employee data and the team data (Stewart, para 0004, discloses assessment of candidate to determine if candidate is compatible with open position or team; para 0013, discloses matching the candidate using machine learning; para 0018, discloses machine learning and pattern recognition can be applied to create accurate assessments of the candidates so as to ensure better recommendations for optimally-matched career opportunities).

Regarding claim 18, the claim recites analogous limitations to claim 8 above, and is therefore rejected on the same premise. 

Regarding claim 19, the claim recites analogous limitations to claim 9 above, and is therefore rejected on the same premise. 

Regarding claim 20, the claim recites analogous limitations to claim 10 above, and is therefore rejected on the same premise.

Response to Arguments
Applicants arguments filed on 06/23/2022 have been fully considered but they are not persuasive.
Regarding 35 U.5.C. § 101 rejections: Examiner has updated the 101 rejection in light of the most recent claim amendments and maintains the 101 rejection. Applicant’s arguments have been fully considered but are found unpersuasive. 	With respect to Applicants remarks that the claims are not directed to an abstract idea, Examiner respectfully disagrees. With respect to the abstract idea, Examiner has explained the abstract idea as outlined in the above 101 rejection, and reproduced below, as the claims fall under at least the abstract grouping of: 	Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss employee driven mobility, including identifying a match comprising one or more candidates for a position with the team, initiating a contact with the at least one candidate from the one or more candidates to engage in a communication, which is a clear business relation and interactions between people, and is one of certain methods of organizing human activity.	With respect to integration of the abstract idea into a practical application, the computing elements (an interface, a network, a database, a processor and machine learning (claim 1), a mobile phone or desktop (claim 3)) are additional elements to perform the steps and amount to no more than mere instructions to apply the exception using generic computer components. Examiner has reviewed Applicants claims and specification and has found only generic computing elements. See at least Applicant’s Spec Figure 2 and para 0070-0071. The specification spells out different generic equipment that might be applied using the concept and the particular steps such conventional processing would entail based on the concept of information access. Examiner fails to see how the generic recitations of basic computer components and/or of a system so integrates the judicial exception as to “impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Guidance, 84 Fed. Reg. at 53. Thus, Examiner finds that the claims recite the judicial exception of certain methods of organizing human activity and is not integrated into a practical application.
Further, with respect to Applicants remarks, page 11 “Such in-depth integrated analysis on the composite aggregated data was not realistically possible before Applicant's novel transformation process from raw real-world data into a specialized composite graph representing an aggregation of events;”, Examiner respectfully disagrees. With respect to the graph, the graph is mentioned in Applicants specification at a high level, with no details or specifics. See Applicants spec, para 0043, recites “Analysis Engine 216 may aggregate and analyze various events associated with a candidate and generate a graph of a candidate's activity, actions, events, work history, social contacts, etc. An embodiment of the present invention may determine how a candidate's graph fits in a team's hiring needs. The candidate graph may consider quantitative as well as qualitative data. The candidate graph may be queried to understand connections and other analytics”. Examiner does not find a specialized graph, rather a general graph. Further, with respect to Applicants remarks that generating a graph “was not realistically possible before”, Examiner respectfully disagrees, as computers have long been able to analyze data and generate graphs.
With respect to Applicants remarks on “significantly more”, Examiner respectfully disagrees. With respect to the graph, Examiner finds the graph to be a general graph recited at a high level of generality, see Applicants specification, para 0043. Therefore, the instant claims do not further improve upon the technology or any technical field as merely having general purpose computing device(s) to perform the steps of the abstract idea is nothing more than having the general purpose computing device perform the well-understood, routine, and conventional activities already known, which results in the claimed invention not amounting to being "significantly more" than the judicial exception.	Examiner maintains the 101 rejection with respect to these and all depending claims unless otherwise indicated.

	 Regarding 35 U.S.C. § 103 rejections. With respect to the prior art rejections, Applicants arguments have been considered but are moot in light of the most recent claim amendments as the Examiner has updated the rejections with teachings of the Clais reference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Noelting US 2013/0282605 A1 – discussing secure sharing of information with interested parties based on the user's preferences and filters, and will match people together using this information, based on a commonality of interest. In another embodiment, the present system and method will also match users to open job requisitions and career options, provided that each agrees to the match and allows permission to share information before they can be connected. 
O’Malley US 2011/0276507 A1 – discussing recruiting, tracking, measuring, and improving applicants, candidates, and any resources qualifications, expertise, and feedback
Corso et al. US 2015/0324747 A1 – discussing a talent acquisition portal, system, and method includes one or more servers collectively configured to implement: an employer function enabling the one or more employers to post opportunities and find candidates based on a two-tiered search structure; a counselor function enabling the one or more counselors to invite other counselors to join the talent acquisition portal, interact with assigned candidates of the one or more candidates, and assist the assigned candidates with finding an opportunity; a candidate function enabling the one or more candidates to sign up responsive to an invite from one of the one or more counselors, develop a resume, and search and apply for one of the opportunities; and a triangulated communication structure between the one or more employers, the one or more counselors, and/or the one or more candidates.
Wommack US 2020/0380471 A1 – discussing the employers automatically matched with individuals who qualified for the position, allowing employers to contact directly qualified individuals while surfacing potential employment opportunities to individuals that might not have been aware of the job openings. The web server provides web pages that allow a user to create or update a user profile, allow employers to create or update an employer profile, allow employers to view potential matches between users and open positions, or allow employers or users to register.
Hoang et al. US 2019/0042646 A1 – discussing method and apparatus are disclosed for estimating job and career transition capabilities of candidates.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629                                                                                                                                                                  
/SANGEETA BAHL/Primary Examiner, Art Unit 3629